—In a support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Westchester County (Scancarelli, J.), entered February 20, 1998, which confirmed a determination of the same court (Miklitsch, H.E.), entered July 25, 1997, finding that he had wilfully failed to obey an order of the same court, dated March 27, 1997, and thereupon committed him to a term of four months incarceration unless he purged himself of his contempt by paying the sum of $5,620 towards child support arrears, and (2) an order of commitment of the same court, dated February 6, 1998.
Ordered that the orders are affirmed, with one bill of costs.
Contrary to the appellant’s contention, the Family Court had jurisdiction pursuant to Family Court Act § 453 to order his incarceration (cf., Matter of Ellis v Ellis, 85 AD2d 602).
The appellant’s remaining contentions are without merit. Sullivan, J. P., Krausman, Florio and Smith, JJ., concur.